Citation Nr: 1751868	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  11-17 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc diseases with L-4/5, L-5/S-1 radiculopathy.  

2.  Entitlement to service-connection for an acquired psychiatric disorder to include post-traumatic stress disorder (PTSD), major depressive disorder (MDD), and generalized anxiety disorder (GAD), and insomnia.  

3.  Entitlement to a compensable rating for chondromalacia, patella, left knee prior to April 22, 2016, and in excess of 10% thereafter.  

4.  Entitlement to a compensable rating for chondromalacia, patella, right knee prior to April 22, 2016, and in excess of 10% thereafter.  

5.  Entitlement to a compensable rating for right inguinal hernia.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Richard A. Rhea, Attorney


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to July 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

While this matter was pending, the RO granted an increased rating for the Veteran's knee disabilities.  As this increase did not represent a full grant of benefits sought, the Board retains jurisdiction over the matter and has modified the issues on appeal accordingly.  

Also, the Veteran has presented evidence of unemployability due to his service-connected disabilities as part of his increased rating claims.  Because the issue of entitlement to a TDIU is part and parcel of a claim for a higher rating, the Board has jurisdiction of this issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Board notes that the Veteran initially requested a hearing before the Board, but has since withdrawn that request.  See e.g. May 2017 Correspondence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

The Veteran's claim for a psychiatric condition must be remanded so that he may be afforded an examination to determine whether his PTSD or other diagnosed disorders are related to the in-service assault reported by the Veteran.  The Veteran has submitted multiple statements from himself and from others who were contemporaneously made aware of an assault the Veteran suffered by a fellow service member in 1982.  The Veteran's VA records show several diagnoses for psychiatric conditions such as PTSD, MDD, and GAD.  However, the record is absent with respect to whether those conditions are due to the Veteran's in-service assault.  Consequently, a remand is necessary to afford the Veteran a VA examination so to determine the onset and etiology of the Veteran's mental health disorders. 

A remand is also necessary to obtain updated VA examinations for the Veteran's knees and hernia disabilities.  The Veteran's representative indicated by way of a September 2016 correspondence that these disabilities had increased in severity since the most recent VA examination.  The Veteran's most recent knee and hernia VA examinations took place in April 2016.  Aside from the Veteran's reports though his attorney, the Veteran's VA medical records indicate potential worsening.  See VA CAPRI Record May 2016.  Accordingly, a new VA examination is necessary to ascertain the Veteran's current disability level.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Veteran's back disability claim must also be remanded to obtain a new examination which addresses the Veteran's flare ups and the impact that the Veteran's need for a walker has on his back disability.  Presently, the most recent VA back examination indicated that the examiner could not opine as to the impact of the Veteran's flare ups without speculation because the Veteran is untrained.  Recently, the Court of Appeals for Veterans' Claims in Sharp v. Shulkin, __ Vet. App. __, No. 16-1385 (September 6, 2017) addressed the adequacy of a VA examiner's opinion when providing an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  See Sharp, at *9.  Consequently, the most recent VA examination is inadequate for rating purposes as it does not provide the required information and fails to explain why the Veteran's reports of his flare-ups cannot be used to estimate the range of motion since it is explicitly contemplated that the Veteran is competent to inform as to the impact of his flare ups for expert consideration.  

Additionally, the examination explains that the range of motion testing could not be performed because of the Veteran's disability and inability to ambulate without a walker.  The Board would greatly appreciate being informed by the examiner whether the Veteran's need for a walker could be considered analogous to ankyloses since it appears that the Veteran is essentially stuck in a position where he cannot bend for the testing.  The Board is unable to make any such determinations, and recognizes that such a request may call for speculation from an examiner, however the Board would still appreciate if the examiner could opine as to how the Veteran could bend without the use of a walker of if he should be considered to be essentially ankylosed and if so, favorably or unfavorably.  

Finally, a remand is also necessary to obtain further development with respect to the Veteran's TDIU claim.  It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Entitlement to a TDIU is based on an individual's particular circumstances.  38 C.F.R. § 4.16; Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).  Thus, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19; see also Todd, 27 Vet. App. at 85-86; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The ultimate question of whether a veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more, and there is sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The adjudication of the Veteran's request for TDIU is inextricably intertwined with the other remanded claims, since the Veteran's rating might determine whether schedular or extraschedular TDIU is appropriate for consideration.  Therefore, the Board finds that adjudication of the TDIU request must also be placed on hold until the AOJ adjudicates the other remanded claims and then the TDIU request must be readjudicated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

As this matter is being remanded, all outstanding VA medical records should be obtained.  Sullivan v. McDonald, 815 F.3d 786 (2016).  Moreover, the Veteran should be given an opportunity to identify any private medical records he would like considered in connection with his appeal.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.  

2.  Ask the Veteran to identify any private medical care providers who treated him for the remanded disabilities and psychiatric conditions.  After securing any necessary authorization, obtain records from any identified providers.

3.  Schedule the Veteran for any appropriate VA examinations to determine the current nature, severity and occupational impact of his service connected disabilities.  The claims file should be made available to and reviewed by the examiners and all necessary tests should be performed.  All findings should be reported in detail.

Increased Rating Claims

The appropriate examiner should identify all spine, knee, and hernia pathologies found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  If appropriate, full range of motion testing must be performed where possible.  Any joint(s) involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

If appropriate, the examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

If appropriate, the examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of his lumbar spine symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  The examiner should note that the VA CLINICIAN'S GUIDE requires the examiner to estimate the range of motion "per [the] Veteran."  See VA CLINICIAN'S GUIDE at Ch. 11.  

With respect to the Veteran's knee and back disabilities, the Board would like the examiner to explain as much as reasonably possible where the Veteran's need for walker originates, and how the Veteran's range of motion would be impacted without the use of a walker, and whether the need from a walker places the Veteran in such a state so as to be analogous to ankyloses and if so whether that is favorable or unfavorable.  

PTSD, MDD, and GAD claims

After a review of the claims file, including the lay statements provided by the Veteran his family members, and other support letters, the appropriate examiners should address the following:

(i)  Diagnose any acquired psychiatric condition present, to include PTSD; MDD, and GAD 

(ii)  State whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed acquired psychiatric conditions, to PTSD, MDD, and GAD had their onset in service or are otherwise related to an event, injury or disease incurred in service, including the assault that the Veteran indicates he was subjected to in July 1982.  

4.  After completing the above development, including any additional development that may be warranted, including any needed documentation for TDIU, readjudicate the appeal.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




